1077-/T
CCA #       13-15-00028-CR                              OFFENSE:     Aggravated Sexual Assault

STYLE:      Robert Nunez Jr. v. The State of Texas      COUNTY:      Victoria


TRIAL COURT:              24th District Court                                                   MOTION
TRIAL COURT #:            12-9-26915-A                      FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Jack W. Marr                DATE: Julv 16, 2015
DISPOSITION: Affirmed                                       JUDGE: Gregory T. Perkes

DATE:       07/16/15
JUSTICE:    Gregory T. Perkes          PC       S
PUBLISH:                               DNP:         x


CLK RECORD:       1                                         SUPP CLK RECORD

RPT RECORD:       4 vol                                     SUPP RPT RECORD

STATE BR:                                                   SUPP BR

APPBR:        1                                             PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                           CCA#             l077-/f
        ?W SF-                     Petition                  Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                          DATE:

                                                             JUDGE:

DATE:                                                        SIGNED:                      PC:

JUDGE:                                                       PUBLISH:                    DNP:




                      MOTION FOR REHEARING IN                MOTION FOR STAY OF MAN DATE IS:

CCA IS:                     ON                                                      ON

JUDGE:                                                       JUDGE: